Exhibit RESTRICTED PAYMENT CONTRACT This Contract is made and entered into effective as of , 20 between FelCor Lodging Trust Incorporated, a Maryland corporation (the “Company”), and the individual grantee identified on the signature page hereof (the “Grantee”). W I T N E S S E T H: WHEREAS, the Compensation Committee and Board of Directors of the Company have adopted the FelCor Lodging Trust Incorporated 2005 Restricted Stock and Stock Option Plan (the “Plan”); and WHEREAS, the stockholders of the Company have approved the Plan; and WHEREAS, the Compensation Committee and Board of Directors of the Company have previously adopted a long-term equity incentive compensation program pursuant to which the Grantee would have been entitled to a grant of shares of restricted stock pursuant to the Plan; and WHEREAS, the Board of Directors has determined that: (i) under current economic circumstances, issuing shares of common stock pursuant to the Plan would result in unreasonable dilution of the Company’s stockholders; (ii) the basic value proposition – including the value of shares to be granted andvesting of such shares – that underlies the Company’s annual equity compensation program should remain unchanged; and (iii) in lieu of granting shares of restricted stock, the Company make payments of cash to the participants in the Company’s equity compensation program, subject to similar restrictions as would have been applicable if shares of restricted stock had been granted under the Plan and with the pre-tax amount of such payments equal to the grant date value of restricted stock that would have been granted under ordinary circumstances. NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto do hereby agree as follows: 1.Payment.Subject to the terms, conditions and provisions contained in this Agreement, the Company shall pay to the Grantee, as a matter of separate inducement and agreement in connection with the Grantee’s employment, but not in lieu of any salary or other compensation for the Grantee’s services, the cash amount equal to (a) the amount indicated above the Grantee’s name on the signature page hereof, less (b) such amount required to be withheld by the Company sufficient to satisfy federal, state, and local withholding tax requirements on such payment (the “Restricted Payment”). 2.Period of Restriction; Deposit; Investment; Forfeiture. a.Period of Restriction. The Restricted Payment, regardless how invested or held, shall be subject to forfeiture as set forth in Section 2c.On March 1st of each of the first three years following the year in which the Restricted Payment is made, so long as the Grantee remains an employee in good standing of the Company or its successor on such date, the amount provided below, as of the most recent prior account statement issued by the brokerage firm or depositary holding the Restricted Payment in accordance with Section 2b, shall no longer be subject to any restrictions hereunder: Date Amount to be Released First Year One-third of the assets in the account (measured as of the most recent prior statement date) Second Year One-half of the assets in the account (measured as of the most recent prior statement date) Final Year The remaining assets in the account To the extent the Restricted Payment is invested in FelCor Securities and/or cash, the amount to be released in accordance with the foregoing schedule shall be allocated proportionately by value among the assets in which the Restricted Payment is invested. At all times, any interest, dividends and other distributions and payments made in respect of the Restricted Payment shall be fully vested in the Grantee, shall not be subject to forfeiture hereunder, and shall be withdrawn from the Restricted Payment account promptly in accordance with Section 2.b.iii below.In addition to the foregoing, upon the occurrence of an event or circumstances that would result in accelerated vesting of restricted stock under the Plan or any grant made to the Grantee thereunder, or under a change in control and severance agreement (if any) between the Company and the Grantee, the Restricted Payment, or a proportionate amount thereof, shall no longer be subject to forfeiture. b.Deposit of Restricted Payment; Investment of Restricted Payment. i.The Restricted Payment made hereunder shall be deposited in an account with a brokerage firm designated by the Company, titled in the name of the Grantee, with copies of all statements and trade confirmations relating to such account sent to the Company’s Secretary during any period in which the restrictions set forth in this Section 2 remain effective. Such account shall be restricted to the effect that cash or securities held therein may not be used as collateral for margin loans or otherwise pledged as security in any respect. The Restricted Payment (however invested), and any derivative rights with respect thereto (including voting, dividend, liquidation proceeds and similar rights), may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or otherwise encumbered, and no such sale, assignment, transfer, exchange, pledge, hypothecation, or encumbrance, whether made or created by voluntary act of the Grantee or by operation of law, shall be recognized by, or be binding upon, or shall in any manner affect the rights of the Company pursuant hereto. ii.
